Citation Nr: 9904803	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with major depression, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 RO decision which denied an 
increase in a 50 percent rating for the veteran's service-
connected PTSD with major depression.  This is the only issue 
properly on appeal at this time.

The Board notes there are other matters which are not on 
appeal.  In an October 1996 statement, the veteran withdrew 
an appeal of an application to reopen a claim for service 
connection for bilateral hearing loss, and thus that issue is 
not before the Board.  In a February 1997 statement, the 
veteran's representative indicated that the veteran was 
interested in service connection for prostate, skin, and 
other conditions, claimed as secondary to Agent Orange 
exposure.  A notation on this statement indicates the veteran 
intended to provide more specific information on the 
conditions being claimed.  In a May 1998 statement, the 
veteran's representative suggested the veteran wished to 
claim a total compensation rating based on individual 
unemployability.  The additional claims have not been 
adjudicated by the RO and are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's PTSD with major depression results in 
severe social and industrial impairment.

2.  The veteran's PTSD with major depression results in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD with major 
depression have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1966 to April 1969.  He had service in Vietnam, during which 
he sustained wounds and was awarded the Purple Heart medal.  
(Service connection is in effect for residuals of fragment 
wounds to the right temple and right shoulder.)

A November 1974 VA psychiatric examination report shows that 
the veteran was receiving welfare payments and had last 
worked six months earlier.  Following an examination, the 
examiner noted that a definite diagnosis could not be 
discerned but that the veteran's symptoms were suggestive of 
a diagnosis of a mild mixed-type neurosis with headaches, 
nightmares, and symptoms of dizziness, which appeared to have 
a psychological basis.  It was also noted that the veteran 
appeared to have a personality disorder with some passive 
aggressive features. 

Post-service medical records dated to the early 1990s 
primarily show treatment for various physical ailments.

An August 1992 VA general medical examination report shows 
that the veteran had been unemployed for the last two years 
as he had been unable to find a job.  Previously, he said, he 
had been machinist at the Atlantic Research Corporation for a 
number of years.  As for current complaints, he related he 
experienced nervousness, sleep difficulty, and flashbacks, 
among other things.  Following an examination, the diagnoses 
included probable chronic anxiety syndrome and possible PTSD.
 
A November 1992 VA compensation examination report shows that 
the veteran was unemployed and receiving public assistance.  
He reported he last worked three years ago, as a machinist.  
He said he left his job and relocated because of marital 
problems with his previous wife.  After his relocation, he 
said, he was unable to find employment.  He said he had been 
offered an opportunity to do auto inspection work but needed 
to perform training first.  He reported he lived with his 
third wife and her two children.  He complained of nightmares 
and sleep difficulty.  He said he was not abusing drugs or 
alcohol.  Following the examination, the examiner noted that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  The diagnostic impressions included depressive 
disorder (not otherwise specified). 

VA psychiatric outpatient records from 1994 show assessments 
which included possible PTSD.

A December 1994 VA compensation examination report shows that 
the veteran reported he was currently unemployed as he had 
been unable to find a job.  He also said he felt as if he was 
incapable of working.  He said he had not worked in four 
years; however, he also related he had done some work on the 
side as an auto mechanic.  He said he had not been able to 
work on "big jobs" because he became dizzy when he went 
underneath a car.  He also related that his back condition 
was problematic.  He reported he was under severe financial 
stress.  It was noted he was wearing dirty mechanic's 
clothes, his hands looked as if he had been working with dirt 
and he had grease under his nails, and his physical 
appearance gave the impression he had been working in a 
garage.  Following the examination, the diagnoses included 
PTSD, major depression, current dysthymia, alcohol abuse 
(rule out alcohol dependence), and rule out personality 
disorder.  

VA outpatient records dated in 1995 show that the veteran 
received regular counseling and other treatment for alcohol 
dependence, PTSD, and major depression.  

The veteran was examined by a psychologist for VA 
compensation purposes in March 1995.  He described various 
symptoms such as nightmares and frequent recollections of 
Vietnam.  He said he controlled his symptoms through his use 
of alcohol.  It was noted he had a high school education.  
Over the years, he related, he had held many jobs, which 
consisted mostly of work in factories or work as an auto 
mechanic, and his last formal job was in 1991.  Since then, 
he said, he had worked, on a part-time basis, as an auto 
mechanic or on televisions.  The veteran reported his 
physical problems included hypertension, hearing loss, and 
debilitating low back disc problems, and these made it 
difficult for him to work from a physical standpoint.  He 
said his psychological and physical problems were interfering 
with his ability to function on the job in terms of getting 
along with people, among other things.  He described himself 
as a loner, who avoided contact with others, tended to be 
depressed, and cried a good bit.  He related he had been 
married three times, with the first two marriages ending due 
to conflict and infidelity.  He related he had married his 
present wife in 1992 and got along with her.  He said he had 
two biological children, a step-son, and several adopted 
children.  He said he was under severe financial stress, was 
depressed, and had passive thoughts of suicide.  It was noted 
that the veteran had been involved in a substance abuse 
clinic for the past year; he saw both a social worker and a 
psychiatrist on a regular basis; and he was on medication.  
Following examination, the diagnoses were chronic severe 
PTSD, recurrent major depressive disorder secondary to PTSD, 
and alcohol abuse and dependence secondary to PTSD (currently 
in partial remission).

In May 1995, the RO granted service connection and a 50 
percent rating for PTSD with major depression.

VA medical records dated in 1996 show that the veteran 
received regular outpatient treatment for alcohol dependence 
and PTSD, as well as physical problems.

At an April 1996 VA compensation examination, the veteran 
reported he was not working.  It was noted he was undergoing 
treatment for various conditions and was on medication.  The 
veteran complained of sleep difficulty, including nightmares.  
He said he had flashbacks and extreme anxiety all of the 
time.  He said he avoided crowds and would not go shopping.  
(According to his wife, the veteran had experienced an 
incredibly difficult time attending his daughter's 
graduation.)  He had an exaggerated startle response.  He 
became angry quite easily and also had spontaneous crying 
spells.  He had some symptoms of depression which had 
improved somewhat since the initiation of Prozac.  He had 
mood dysphoria, low energy, feelings of hopelessness, and low 
self-esteem.  He related he had suicidal thoughts at times 
but was afraid to die and would never intend or gesture to 
kill himself.  He had no history of suicidality.  He also 
denied having any past or present homicidal thoughts.  He did 
have a long past and present history of alcohol use and 
dependence.  He said he consumed anywhere from two to six 
beers a week.  He said he used alcohol to help treat his 
psychiatric symptoms.  He denied any other drug use.  
Overall, he related that his psychiatric condition (which was 
manifested by poor sleep and flashbacks) had impacted his 
ability to work for the past seven years.  He said he had a 
very supportive wife.  

On objective examination, the veteran was noticeably 
irritable.  His hands were trembling.  His mood and affect 
were depressed and at times he appeared to be on the verge of 
tears.  There was no frank suicidality and homicidality.  
Speech was of a normal rate and rhythm, with some poverty of 
content.  No delusional thinking or perceptual problems were 
noted.  He had no particular preoccupations.  His judgment 
was oriented.  Cognition was intact.  Insight and judgment 
were fair.  

The diagnoses at the April 1996 examination were chronic 
severe PTSD, depressive disorder (not otherwise specified), 
and alcohol abuse with a history of dependence (probably 
secondary to PTSD).  Physical problems reportedly included 
hypertension, herniated discs in the low back, and hearing 
loss.  It was summarized that the veteran had a well 
documented history of PTSD, depression, and alcohol use.  It 
was noted that his ability to function had been impacted by 
his terrible trauma in Vietnam; however, it was also noted 
that it  was difficult to "tease out" the extent of his 
condition in view of his chronic alcohol abuse.  Nonetheless, 
it was determined that his ability to cope occupationally and 
psychologically was impaired.  

At a February 1997 RO hearing, the veteran testified he was 
participating in outpatient counseling.  He said his 
appointments were every two weeks.  He said that group 
therapy had been recommended to him but that he did not 
believe he could handle such.  He related that he could only 
interact with small groups of people-three or four, such as 
his immediate family.  He said he did not get along with his 
neighbors.  He related that his social group consisted of his 
wife and another married couple; he related he could 
socialize with the group for about two hours before he had to 
get up and move around.  He said his wife's son lived at home 
and that he did not get along with him.  He said his own 
children and siblings did not visit him any more.  He related 
that he was taking medication for treatment of his PTSD.  He 
related that the medication was supposed to help him sleep, 
but did not really work.  He related he was sleeping about 
four or five hours per night.  He said he had problems 
sleeping because of bad dreams among other things.  The 
veteran reported he stopped drinking on New Years, about 40 
days ago.  He said he tried to avoid movies about the 
military.  After his service discharge, he related, he got 
fired from every job he had, including jobs at gas stations 
among other things.  He related he had been unable to work 
for the previous seven years.  He said he did not relate well 
to people and hated using the telephone.  He said he was no 
longer drinking.  He said he sometimes had suicidal and 
homicidal thoughts.  The veteran's wife testified that her 
relationship with the veteran caused strain between her and 
her son.  

During an August 1997 VA compensation examination by a 
psychologist, the veteran related he was currently unemployed 
and had not worked for the previous nine years.  He said he 
could not work any more as he could not stand to be around 
people.  He said he avoided any and all places that had a lot 
of people.  He related he had last worked as a driver for 
ACCESS.  While he was trained as a machinist, he related, he 
could not stand the noise of machinery as it reminded him of 
his Vietnam service.  He related that when he saw Orientals 
he got upset and thought of Vietnam.  He complained of 
flashbacks, a startle response, and nightmares (two to three 
times a week).  He said he had continued sleep difficulty and 
slept no more than 3 or 4 hours per day.  He said he was 
irritable, had difficulty controlling his temper, and an 
inability to get along well with his neighbors and his family 
members.  He related he had difficulty remembering ages and 
dates and difficulty concentrating (and his wife confirmed 
this).  It was noted that the veteran was being followed in 
the substance abuse clinic since 1995.  It was noted that his 
alcohol dependence was in remission; he said he had not 
abused alcohol for the previous two years.  It was noted that 
he was in his third marriage and had been married for about 
five years.  His previous two marriages had lasted for nine 
years each.  He had two daughters from his first marriage, 
both of whom were in their 20s.  

On mental status examination, the veteran was alert and 
oriented.  His speech was slow and somewhat underproductive.  
He had difficulty giving the ages of his children and the 
dates of his marriages.  His affect and mood were somewhat 
depressed.  He denied current alcohol abuse and there was no 
suicidal intent or planning.  He complained of nightmares 
(regarding Vietnam) two to three times per week, flashbacks, 
increased irritability, difficulty sleeping, and 
reclusiveness.  He indicated he had no desire to do much.  He 
did not want to interact with others and avoided crowds.  He 
said he had difficulty controlling his temper and was 
impatient with others.  He said he spent most of his time 
camping with his wife and going fishing.  He said he had 
little desire to go out socially or see family members.  
There was no evidence of hallucinations or delusions, and no 
evidence of a formal thought disorder.  Insight and judgment 
were fair.  

At the August 1997 examination, the Axis I diagnostic 
impressions included chronic PTSD, and alcohol dependence in 
remission (two years).  The Axis V Global Assessment of 
Function (GAF) score was 50.  It was noted that the veteran 
was competent to handle his funds.  In summarizing, the 
examiner said that despite ongoing treatment (including 
medication), the veteran continued to experience significant 
symptoms of PTSD that interfered with his ability to interact 
with others and/or secure employment.  He was not considered 
employable as he would not be able to tolerate supervision by 
others and/or interaction with co-workers or the general 
public.  He avoided crowds and/or any Asians.  He continued 
to exhibit marked irritability, social withdrawal, and poor 
anger control, all of which would interfere with any gainful 
employment.  It was noted that his current GAF score was 
solely attributable to PTSD as alcohol dependence was in 
remission.  The examiner opined that, due to difficulty 
concentrating with memory and startle response, the veteran 
would be unable to return to work as a machinist. 

II.  Legal Analysis

The veteran's claim, for an increase in a 50 percent rating 
for PTSD with major depression, is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence which is generally the most 
relevant to an increased rating claim, as the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised.  The veteran's PTSD with major depression was 
initially evaluated under 38 C.F.R. § 4.132, Code 9411 
(1996), as effective prior to November 7, 1996.  Code 9411 
pertains to PTSD; the same old rating criteria apply to other 
psychoneurotic disorders, including major depression (Code 
9405).  The old rating criteria provide for a 50 percent 
rating when the ability to maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective of favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The same new rating criteria apply to other mental disorders, 
including major depression (Code 9434).  The new rating 
criteria provide that a 50 percent rating is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent rating is warranted where there is total 
occupational and social impairment due to such symptoms as a 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411 (1998).

As the veteran's claim for an increased rating for PTSD with 
major depression was pending when the regulations pertaining 
to evaluating psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

As a preliminary matter, the Board notes that alcohol abuse 
may not be service connected for compensation purposes, on 
either a direct or secondary basis, and impairment from 
alcohol abuse may not be considered in support of an 
increased compensation rating for service-connected PTSD with 
major depression.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§§ 3.301, 4.14; VAOGCPREC 2-97 and 2-98. 

The record reveals that veteran reports he last had regular 
employment in 1991, when he worked as a machinist, and that 
attempts to find steady employment have been unsuccessful.  
However, the record also indicates that since 1991 he has 
done some work as an auto mechanic and television repairman.  
The more recent evidence shows that he is unemployed and is 
not currently seeking work.  He claims that this is due to 
his service-connected PTSD with major depression, although 
the evidence also refers to occupational impairment from non-
service-connected alcohol abuse and physical ailments such as 
a low back disc disorder.  As to social impairment, the 
veteran says he avoids places that have a lot of people and 
he has little desire to go out socially or see family 
members.  Yet the record also refers to his socializing with 
another couple and going camping and fishing.  

At the April 1996 VA examination, the veteran was diagnosed 
as having chronic severe PTSD and a depressive disorder, as 
well as alcohol abuse.  At the August 1997 VA examination, 
the doctor commented that the veteran's PTSD symptoms were 
significant and that such interfered with his ability to 
interact with others; and it was opined that there was severe 
impairment in his ability to obtain or retain employment.  
The veteran's GAF score was 50, which reflects serious 
symptoms or serious impairment of social, occupational, or 
school functioning.  The doctor said that this impairment was 
all due to the PTSD, as the veteran's alcohol abuse had been 
in remission for 2 years.  However, the veteran himself 
reported, at his February 1997 RO hearing, that he had been 
drinking about 40 days earlier.  

Considering the old rating criteria, and resolving reasonable 
doubt in favor of the veteran (38 U.S.C.A. § 5107(b)), the 
Board finds that the evidence as a whole demonstrates severe 
social and industrial impairment from service-connected PTSD 
with major depression, and such supports an increased rating 
to 70 percent under the old rating criteria.  38 C.F.R. § 4. 
132, Code 9411 (1996).  With regard to the new rating 
criteria, it is noted that the August 1997 VA examination 
shows that he was alert and oriented during the mental status 
examination, although his speech was slow and somewhat 
underproductive, his memory was impaired, and his affect and 
mood were somewhat depressed.  While the clinical findings 
are, arguably, not suggestive of a 70 percent under the new 
criteria, there is other evidence on file which is supportive 
and suggests the mental disorder result in deficiencies in 
most areas, including work and family relations.  
Consequently, the Board concludes that an increased rating, 
to 70 percent rating, is also warranted under the new 
criteria. 38 U.S.C.A. § 5107(b).

The next question is whether the veteran meets the criteria 
for a 100 percent rating under either the old or new 
criteria.  As to the old criteria, the evidence shows that 
while the veteran does not maintain a wide social network, he 
is married and does have a fairly good relationship with his 
wife, whom he spends a great deal of time with, camping and 
fishing, and they socialize with another couple.  The veteran 
does not have virtual isolation in the community due to his 
mental disorder.  There is no evidence of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Moreover, demonstable inability to obtain or retain 
employment, due to service-connected PTSD with major 
depression, is not shown, notwithstanding the comment by the 
doctor at the last VA examination that PTSD symptoms 
precluded the veteran from returning to a machinist job.  The 
veteran has been vague about jobs performed since his last 
work for a company; it is clear that his various non-service-
connected conditions interfere with work; and the medical 
records do not describe mental symptoms of a magnitude to 
preclude gainful employment.  The requirements for a 100 
percent rating under the old rating criteria are not met.  
38 C.F.R. § 4.132, Code 9411 (1996).  As for the new 
criteria, the evidence fails to show the veteran has the 
typical symptoms listed for a 100 percent rating, nor does 
the evidence otherwise show total occupational and social 
impairment from the service-connected mental disorder.  Thus 
the requirements for a 100 percent rating under the new 
criteria are not met.  38 C.F.R. § 4.130, Code 9411 (1998).

In sum, the Board finds that the veteran is entitled to an 
increased rating of 70 percent for his PTSD with major 
depression.  The preponderance of the evidence is against an 
even higher rating of 100 percent for the condition; thus the 
benefit-of-the-doubt rule does not apply to that aspect of 
the claim, and a 100 percent rating is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An increased rating, to 70 percent, for PTSD with major 
depression is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

